IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-36,732-02


                   EX PARTE GEORGE OLIVER MCKNIGHT, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1149919-A IN THE 177TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

robbery and sentenced to thirty-two years’ imprisonment. The Fourteenth Court of Appeals affirmed

his conviction. McKnight v. State, No. 14-08-00770-CR (Tex. App.—Houston [14th Dist.] Dec. 17,

2009) (not designated for publication).

        Applicant’s 11.07 application raises nine grounds for relief and his memorandum of law

exceeds fifty pages. The habeas court found that the memorandum’s length renders the writ
application non-compliant and recommended dismissing. TEX . R. APP . P. 73.1(d). However, the

habeas record contains “Applicant’s Pro Se Motion For Suspension Of Rules,” in which he requests

leave to exceed the page limitation. TEX . R. APP . P. 73.1(d). It is not clear if the habeas court

considered Applicant’s motion and its recommendation to dismiss implicitly rejects Applicant’s

request, or whether the court was unaware of the motion. We remand this application to the 177th

District Court of Harris County to allow the trial judge to clarify the record by either making an

explicit ruling on the motion, or to find that its recommendation should be construed as a denial of

the motion.

         This application will be held in abeyance until the trial court has resolved this issue, which

shall be resolved within 45 days of this order. A supplemental transcript shall be forwarded to this

Court within 60 days of the date of this order. Any extensions of time shall be obtained from this

Court.



Filed: June 10, 2015
Do not publish